Citation Nr: 1701409	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating greater than 40 percent for anisometropic ambiopia of the left eye with bilateral mild non-proliferative diabetic retinopathy and nuclear sclerotic cataracts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which assigned a higher 40 percent rating effective September 13, 2011, for the Veteran's service-connected anisometropic ambiopia of the left eye with bilateral mild non-proliferative diabetic retinopathy and nuclear sclerotic cataracts.  The Veteran disagreed with this decision in June 2013.  He perfected a timely appeal in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his service-connected anisometropic ambiopia of the left eye with bilateral mild non-proliferative diabetic retinopathy and nuclear sclerotic cataracts has worsened since his most recent VA examination.

A review of the Veteran's claims file shows that his most recent examination for service-connected anisometropic ambiopia of the left eye with bilateral mild non-proliferative diabetic retinopathy and nuclear sclerotic cataracts occurred in December 2011, more than 5 years ago.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in December 2011, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected anisometropic ambiopia of the left eye with bilateral mild non-proliferative diabetic retinopathy and nuclear sclerotic cataracts.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.

The Board next notes that information submitted by the Veteran in March 2014 indicates that he applied for Social Security disability.  The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although it is not entirely clear from a review of the record whether the Veteran currently receives SSA disability benefits, because this appeal is being remanded for additional development, the Board finds that, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records which have not been obtained already.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

3.  Thereafter, schedule the Veteran for an examination to determine the current level of severity of his service-connected anisometropic ambiopia of the left eye with bilateral mild non-proliferative diabetic retinopathy and nuclear sclerotic cataracts.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

